Mr. Justice Wole
delivered the opinion of the court.
This was a prosecution under the Minimum Wage Law of June 9, 1919. The complaint charged that the defend*54ant employed a woman working by the piece 'for forty hours and only paid her $3.97. The proof, however, as pointed out by the fiscal, fails to show that she was working at all in the week which is mentioned in the complaint. The statement of the inspector that he did not recall how much she made, bnt that she was making less than a dollar a day in that week, was insufficient. Hence it was impossible to know how much she earned that week or how much she would have earned.
The judgment must be

Reversed.

Chief Justice Hernández and Justices Del Toro, Aldrey and Hutchison concurred.